     Case 1:21-cv-04089-BMC Document 1 Filed 07/21/21 Page 1 of 4 PageID #: 1


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

STANISLAW ROSZKO,
                                                         NOTICE OF REMOVAL
                                     Plaintiff,
v.                                                       Civil Action #:

LOWE’S HOME CENTERS, LLC and
LOWE’S COMPANIES, INC.,

                                    Defendants.

TO:      United States District Court
         Eastern District of New York

         Pursuant to 28 U.S.C. §1441 and 1332, the action entitled Stanislaw Roszko v. Lowe’s

Home Centers, LLC, et al. commenced in the Supreme Court of the State of New York for the

County of Richmond, Index Number 152171/2020, is hereby removed by Defendant, Lowe’s

Home Centers, LLC (incorrectly sued as “Lowe’s Home Centers, LLC and Lowe’s Companies,

Inc.”) (“Lowe’s” or “Defendant”), from the Supreme Court of the State of New York, County of

Richmond to the United States District Court for the Eastern District of New York by the filing

of this Notice of Removal with the Clerk of the United States District Court for the Eastern

District of New York.

         Defendant, by and through its attorneys, Goldberg Segalla LLP, respectfully states the

following as grounds for removing this action:

                                      Procedural History

         1.    On or about November 19, 2020, the above-captioned civil action was

commenced in the Supreme Court of the State of New York, County of Richmond. Plaintiff’s

Summons and Complaint were assigned Index Number 152171/2020 (the “State Court Action”).

         2.    According to the Affidavit of Service filed on December 2, 2020, the Complaint

was served on Lowe’s via the New York Secretary of State on November 25, 2020.



30635298.v1
    Case 1:21-cv-04089-BMC Document 1 Filed 07/21/21 Page 2 of 4 PageID #: 2



         3.    Copies of all process, pleadings, and orders served upon the parties in the State

Court Action are attached as Exhibit A.

         4.    The State Court Action seeks monetary damages for personal injuries allegedly

sustained by plaintiff, Stanislaw Roszko, while shopping in the Lowe’s Home Improvement

retail store located at 2171 Forest Avenue, Staten Island, New York 10303.

                                              Parties

         5.    Plaintiff is a resident of Richmond County, State of New York.

         6.    Plaintiff is domiciled New York State and is therefore a citizen of New York for

diversity purposes.

         7.    Defendant is incorporated under the laws of the state of North Carolina and has a

principal place of business in North Carolina.

         8.    More specifically, Lowe’s Home Centers, LLC, is a limited liability company

organized under the laws of North Carolina and with a principal place of business at 1000

Lowe’s Boulevard, Mooresville, North Carolina 28117.

         9.    The sole member of Lowe’s Home Centers, LLC is Lowe’s Companies, Inc.

         10.   Lowe’s Companies, Inc. was incorporated under the laws of North Carolina and

has a principal place of business at 1000 Lowe’s Boulevard, Mooresville, North Carolina 28117.

         11.   Accordingly, full diversity exists between the parties.

                                           Jurisdiction

         12.   This Court has subject-matter jurisdiction of the action pursuant to 28 U.S.C. §

1332 because it is a civil action between citizens of different states, and the matter in controversy

exceeds the sum or value of $75,000.00, exclusive of interest and costs.




30635298.v1
    Case 1:21-cv-04089-BMC Document 1 Filed 07/21/21 Page 3 of 4 PageID #: 3



                                        Basis for Removal

         13.   This Court has subject-matter jurisdiction on the basis of diversity of citizenship

under 28 U.S.C. § 1332. Venue is proper pursuant to 28 U.S.C. § 1441(a) because this is the

federal district court for the district embracing the place where the State Court Action is pending.

         14.   Though the Complaint does not state the amount of damages that will be sought,

in response to Lowe’s CPLR 3017(c) Demand, plaintiff claimed damages in the amount of $5

million. Therefore, it is Lowe’s good faith belief that the amount in controversy exceeds the sum

or value of $75,000.00, exclusive of interest and costs. Plaintiff’s response to Lowe’s CPLR

3017(c) demand dated July 19, 2021 is attached as Exhibit B.

         15.   Lowe’s has timely brought this Notice of Removal within 30 days of its receipt of

plaintiff’s CPLR 3017(c) Response. See 28 U.S.C. § 1446(b). Prior to plaintiff’s CPLR 3017(c)

Response, Lowe’ had no pleading, amended pleading, motion, order, or other paper from which

it could ascertain that the case was removable.

         16.   As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

served on plaintiff, by and through his attorneys of record, and is being filed with the Clerk of

the Court of the State of New York, Supreme Court, County of Richmond.

        17.    No previous application has been made for the relief requested herein.




30635298.v1
    Case 1:21-cv-04089-BMC Document 1 Filed 07/21/21 Page 4 of 4 PageID #: 4



         WHEREFORE, Lowe’s files this Notice of Removal so that the State Court Action

bearing Index No. 152171/2020 now pending in the State of New York, Supreme Court, County

of Richmond be removed to this court for all further proceedings.

Dated: Buffalo, New York
       July 21, 2021

                                                    GOLDBERG SEGALLA LLP

                                                    _____________________________
                                                    Kenneth L. Bostick, Jr., Esq.
                                                    Attorneys for Defendants
                                                    665 Main Street
                                                    Buffalo, New York 14203-1425
                                                    (716) 566 - 5400
                                                    kbostick@goldbergseglla.com


TO:      Andrew Green, Esq.
         Green & Szymanski, LLP
         Attorneys for Plaintiff
         195 Montague Street, 14th Floor
         Brooklyn, New York 11201
         (718) 872-9292
         ag21000@gmail.com




30635298.v1
